Citation Nr: 1147436	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 12, 2002 for the grant of a 70 percent evaluation for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1968 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to an earlier effective date for service connection of PTSD.

In September 2011, the Veteran withdrew his prior requests for a Board hearing by written correspondence received in September 2011. Accordingly, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC (RO/AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an earlier effective date, prior to November 12, 2002, for the award of a 70 percent disability rating for his PTSD. In a January 2009 VA Form 9, Appeal to the Board, the Veteran first raised a CUE claim that has not been addressed by the RO. 

The pending claim for CUE is "inextricably intertwined" with the above claim for entitlement to an earlier effective date than November 12, 2002 for the grant of a 70 percent evaluation for service connection for PTSD, inasmuch as a finding of CUE may impact the adjudication of the earlier effective date claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). As any Board action on the issue of entitlement to an earlier effective date than November 12, 2002 for the grant of a 70 percent evaluation for service connection for PTSD would, at this juncture, be premature, the issue must be deferred pending the actions requested on remand.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later. See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. 

In July 2006, the Veteran asserted he was entitled to an earlier effective date for the assignment of a 70 percent rating for service-connected PTSD. Specifically, the Veteran contends that he is entitled to the 70 percent rating from March 24, 1997, the date an original, informal claim for service connection for PTSD was received by VA. His original service connection claim was denied in a November 1997 rating decision because there was no verified stressor. The Veteran did not appeal the November 1997 decision and it is final. 38 C.F.R. § 20.1103.

In November 2002, the Veteran submitted a petition to reopen his claim for service connection for PTSD. After receiving evidence that verified the Veteran's claimed in-service stressor, service connection for PTSD was granted in an April 2006 rating decision and a 10 percent rating was assigned, effective November 12, 2002, the date his petition to reopen was received by VA. A June 2006 rating decision increased the Veteran's disability evaluation for PTSD from 10 percent to 70 percent effective November 12, 2002, after the Veteran was afforded a VA PTSD examination to determine the severity of his PTSD symptoms.

The Veteran contends that his current 70 percent rating for PTSD should be effective from March 24, 1997 because his DD-214 was of record at the time of the November 1997 rating decision which denied service connection for PTSD. He asserts that his DD-214 shows an Air Force Outstanding Unit Award with three Valor Devices and that the award was enough to verify his claimed stressor. 

He also alleges that he was unable to file an appeal within one year because he had several surgeries, including a double bypass heart surgery and stent placement, a sternectomy, and kidney failure. Additionally, he notes that his PTSD and depressive symptoms prevented him from answering the phone or opening his mail for weeks at a time, so he was unaware of the one-year time limit to file an appeal.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date. A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality. Thus, the Veteran cannot "reach behind" the final November 1997 rating decision to establish an effective date earlier than November 14, 2002 unless he alleges CUE. The Veteran alleged CUE in a January 2009 VA Form 9, which has not been addressed or adjudicated by the RO and the Board does not have jurisdiction over it.

Accordingly, the case is REMANDED for the following action:

1. Once the RO/AMC has adjudicated the Veteran's CUE claim with respect to the November 1997 rating decision which denied service connection for PTSD because there was no verified stressor, the issue of entitlement to an earlier effective date that November 12, 2002 for the grant of a 70 percent evaluation for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) must be revisited. Any necessary development must be undertaken.  

2. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue remaining on appeal. All applicable laws and regulations should be considered. If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


